DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10, 12 and 14-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/27/2022. It is noted that claim 10 corresponds to non-elected Species B, Figs. 9 and 12-17, which include an array of hair transplant devices or a plurality of needles and claim 12 corresponds to non-elected Sub-Species AII, Figs. 22A-22C, which includes a spring loaded coring needle. Therefore, claims 10 and 12 have been withdrawn.
Applicant’s election without traverse of Group I, Sub-Species AI, in the reply filed on 5/27/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bodduluri et al. (US 2007/0078473 A1).
Regarding claim 1, Bodduluri discloses a hair transplant device (tool 32; Fig. 3) comprising: a coring needle (harvesting cannula 38 with tissue piercing tip; [0028]) forming a coring lumen (lumen through 38; Fig. 4) configured to extract a hair follicle from a donor site; a splitting needle (implanting cannula 36, which splits tissue as it is inserted therein; therefore, considered a splitting needle; [0028]) configured to create an opening in a recipient site; a housing (proximal hub 34) at least partially surrounding one of the coring needle and the splitting needle (Fig. 4); and a user interface (elongate obturator 52 and seating member 54) extending from the housing and movable relative to the coring needle to push the hair follicle from the coring lumen into the opening in the recipient site formed by the splitting needle (as 52 is slideably positioned in the harvesting cannula 38 and capable of pushing the hair follicle from the harvesting cannula 38 into the opening in the recipient site; Fig. 4; [0033]).
Regarding claim 2, Bodduluri discloses wherein the coring needle (38) and the splitting needle (36) are coaxially disposed within the housing (Fig. 4), and are movable relative to one another, such that the coring needle and the splitting needle can be selectively and individually deployed (as the implanting cannula 36 can be advanced over the harvesting needle 38 and the harvesting needle 38 can be advanced relative to the body so that a tissue coring distal end can penetrate the body surface surrounding the follicular unit; abstract).
Regarding claim 3, Bodduluri discloses wherein the coring needle includes at least two angled cutting surfaces (V-shaped surfaces) at a distal end of the coring needle (38; see annotated Fig. 3).

    PNG
    media_image1.png
    285
    395
    media_image1.png
    Greyscale

Regarding claim 4, Bodduluri discloses wherein the coring needle includes at least three distal cutting edges (including at least two edges formed on the V-shaped surface and the distal circular edge surrounding the V-shaped cutout).
Regarding claim 8, Bodduluri discloses wherein the user interface (52, 54) is configured to move a predetermined amount relative to the housing (34) to control a depth of delivery of the hair follicle within the opening in the recipient site (via stop member 55 and/or seating member 54; Fig. 4; [0034]).
Regarding claim 9, Bodduluri discloses wherein one of the coring needle (38) and the splitting needle (36) is arranged relative to the housing to engage the donor site or the recipient site at a predetermined angle that is non-normal (dependent on user manipulation of the device, further, follicular implants can be implanted at an angle; [0058]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodduluri et al. (US 2007/0078473 A1) in view of Cole et al. (US 2010/0125287 A1).
Regarding claim 5, Bodduluri fails to disclose wherein the user interface includes a pin forming a central lumen configured to deliver a suction force into the coring lumen of the coring needle to effectuate extracting the hair follicle from the donor site.
However, Cole teaches a hair transplant device (follicular dissection device 102; Fig. 4a) comprising a coring needle (extraction punch 108), a housing (housing 111, including tapered portion connected thereto; Fig. 4a), a user interface (output shaft coupling 112, holder coupling 116), and wherein the user interface (112, 116) includes a pin (116) forming a central lumen (lumen through line 130) configured to deliver a suction force (suction) into the coring lumen of the coring needle to effectuate extracting the hair follicle from the donor site (as the suction/aspiration line 130 may apply suction to clean a follicular dissection site from body fluids and/or to extract a dissected graft for collection; [0080]-[0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface of Bodduluri to include a pin forming a central lumen configured to deliver a suction force into the coring lumen of the coring needle as taught by Cole in order to assist in extracting a dissected graft for collection.
Regarding claim 7, Bodduluri fails to disclose wherein the user interface includes a pin forming a central lumen in fluid communication with the coring lumen to deliver a gas or a liquid into the coring lumen of the coring needle while implanting the hair follicle into the recipient site.
However, Cole teaches a hair transplant device (follicular dissection device 102; Fig. 4a) comprising a coring needle (extraction punch 108), a housing (housing 111, including tapered portion connected thereto; Fig. 4a), a user interface (output shaft coupling 112, holder coupling 116), and wherein the user interface (112, 116) includes a pin (116) forming a central lumen (lumen through line 130) in fluid communication with the coring lumen (Fig. 4a) to deliver a gas or a liquid for the purpose of lubricating and/or cooling a surface near the treatment site (irrigation or fluid and/or air) into the coring lumen of the coring needle ([0080]-[0081]). The liquid may be delivered while implanting the hair follicle into the recipient site depending on the user’s manipulation of the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface of Bodduluri to include a pin forming a central lumen in fluid communication with the coring lumen to deliver a gas or a liquid into the coring lumen of the coring needle while implanting the hair follicle into the recipient site in light of the teachings of Cole in order to lubricate and/or cool a surface near the treatment site.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodduluri et al. (US 2007/0078473 A1) in view of Cole et al. (US 2010/0125287 A1), as applied to claim 5 above, and further in view of Rassman et al. (US 2005/0096687 A1).
Regarding claim 6, modified Bodduluri fails to disclose wherein the coring lumen includes a porous stop configured to prevent the hair follicle from being drawn past a predetermined position within the coring lumen.
However, Rassman teaches a hair transplant device (hair transplant apparatus 1200; Figs. 12A-12B) comprising a coring needle (hair graft chamber 1204) forming a coring lumen (lumen through 1204), wherein the coring lumen includes a porous stop (stopper 1205 formed of porous material; [0110]) configured to prevent the hair follicle from being drawn past a predetermined position within the coring lumen (as the stopper 1205 allows vacuum suction to be applied at end 1215 but physically stops the suction hair graft from entering actuator chamber 1206; [0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coring lumen of modified Bodduluri to include a porous stop as taught by Rassman in order to prevent suction of the hair follicle past a desired stop.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodduluri et al. (US 2007/0078473 A1) in view of Feller (US 2004/0220589 A1).
Regarding claim 11, Bodduluri fails to disclose wherein the coring needle includes a wire configured to aid in separation of the hair follicle from the donor site.
However, Feller teaches a hair transplant device (follicular extraction apparatus 10; Fig. 3) comprising a coring needle (punch 16) including a wire (spike member 18B) configured to aid in separation of the hair follicle from the donor site (as the spike 18B is pushed to create small apertures around the coring needle to extract the follicular unit considerably easier and allows patients with naturally strong dermal tissue to become candidates for the transplantation procedure; [0061]-[0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coring needle of Bodduluri to include a wire as taught by Feller in order to create small apertures around the coring needle to extract the follicular unit considerably easier and allow patients with naturally strong dermal tissue to become candidates for the transplantation procedure.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodduluri et al. (US 2007/0078473 A1) in view of Vetter et al. (US 2014/035828 A1).
Regarding claim 13, Bodduluri fails to disclose wherein the splitting needle includes a distal cutting end having a pair of movable walls that are moveable between a closed orientation and an opened orientation, the pair of movable walls being biased toward the closed orientation, and the coring needle is configured to selectively force the pair of movable walls into the opened orientation.
However, Vetter teaches an excisional device (Figs. 1, 19) comprising a coring needle (cutting assembly 102) and a splitting needle (cutting beak assembly 13), wherein the splitting needle (13) includes a distal cutting end having a pair of movable walls (movable jaws of cutting beak assembly 13; Fig. 19) that are moveable between a closed orientation (not shown) and an opened orientation (Fig. 19; [0097]), the pair of movable walls being biased toward the closed orientation, and the coring needle is configured to selectively force the pair of movable walls into the opened orientation (as the actions of the cutting beak assembly 13 are caused by the cutting assembly 102; [0097]; therefore, cutting assembly 102 forces the walls of 13 open when advanced distally; Fig. 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bodduluri wherein the splitting needle includes a distal cutting end having a pair of movable walls that are moveable between a closed orientation and an opened orientation, the pair of movable walls being biased toward the closed orientation, and the coring needle is configured to selectively force the pair of movable walls into the opened orientation in light of the teachings of Vetter in order to allow the splitting needle to access tissue in a smaller, less traumatic fashion due to the tapered tip of the movable walls.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771